                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO: 3:17-CR-81-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                                 ORDER
DARIOUS DEMAINE WESTON,                )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se motions, both of which

are titled “Motion for Writ of Habeas Corpus Under Federal Rules of Civil Procedure Rule

60(b)(5).” (Doc. Nos. 62, 63). Defendant has submitted no grounds whatsoever in his motions

for obtaining relief under Rule 60(b)(5). Furthermore, to the extent Defendant seeks to vacate, set

aside, or correct his sentence, he must file a motion under 28 U.S.C. § 2255.


                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se motions, both titled “Motion

for Writ of Habeas Corpus Under Federal Rules of Civil Procedure 60(b)(5), (Doc. Nos. 62, 63),

are both DENIED.                             Signed: December 28, 2020




      Case 3:17-cr-00081-MOC-DCK Document 64 Filed 12/28/20 Page 1 of 1
